                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA


EDDIE JAMES WILLIAMS                                     CIVIL ACTION

VERSUS                                                   NO. 18-916

DET. DAVID LOWE, ET AL.                                  SECTION: “B”(1)


                           ORDER AND REASONS

      Before the court are Plaintiff’s objections to the Magistrate

Judge’s Report and Recommendation granting Defendants’ motion for

summary judgment and dismissing Plaintiff’s claims (Rec. Doc. 23),

and Defendants’ Response to Plaintiff’s objections (Rec. Doc. 24).

For the reasons discussed below,

      IT IS ORDERED that the objections (Rec. Doc. 23) are OVERRULED

and the Magistrate Judge’s Report and Recommendation are ADOPTED

as the Court’s opinion.

FACTUAL BACKGROUND AND PROCEDURAL HISTORY

      On July 11, 2017, Plaintiff was arrested by the Jefferson

Parish Sheriff’s Office. See Rec. Doc. 22 and 24-1. On September

15,   2017,   Plaintiff   was   charged   in   two   separate   bills   of

information. See Rec. Doc. 17-1. On April 9, 2018, Plaintiff pled

guilty to reckless operation of a motor vehicle, resisting arrest,

and battery on a peace officer causing injury. See Rec. Doc. 17-6

at 1. Subsequently, on April 11, 2018, Plaintiff also pled guilty

to illegal possession of prescription narcotics, possession of


                                    1
heroin, and being a felon in possession of a firearm. See id. at

6.

      On January 29, 2018, Plaintiff filed a complaint in federal

court under 42 U.S.C. § 1983 alleging that his constitutional

rights were violated when the defendants used excessive force

during Plaintiff’s arrest. See Rec. Doc. 1. According to Plaintiff,

Defendants Detectives Lowe and Wiebelt approached his car with

their guns drawn, punched him in the right eye, busted a vessel,

and kicked and punched him multiple times while on the ground. See

id.   On   June   14,   2018,   Defendants   filed   a   motion   to   dismiss

Plaintiff’s complaint pursuant to Federal Rules of Civil Procedure

12(c) or alternatively, for summary judgment pursuant to F.R.C.P.

56. Rec. Doc. 17. On August 24, 2018, Magistrate Judge Janis Van

Meerveld reviewed Defendants’ motion for summary judgment1 and

recommended it be granted and Plaintiff’s claims be dismissed with

prejudice. See Rec. Doc. 22 at 4.

LAW AND ANALYSIS

      Summary judgment is appropriate when “the pleadings,

depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine

issue as to any material fact and that the moving party is entitled



1 Although Defendants filed a motion to dismiss pursuant to Rule 12(c), or,
alternatively, for summary judgment pursuant to Rule 56, Magistrate Judge
Meerveld construed it as a motion for summary judgment, because Defendants
presented matters outside the pleadings. See Rec. Doc. 22 at 1 n.2.

                                      2
to judgment as a matter of law.” Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986) (quoting Fed. R. Civ. P. 56(c)). A genuine

issue of material fact exists if the evidence would allow a

reasonable jury to return a verdict for the nonmoving party.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

       When    the    movant     bears    the   burden   of    proof,   it   must

“demonstrate the absence of a genuine issue of material fact” using

competent summary judgment evidence. Celotex, 477 U.S. at 323. But

“where the non-movant bears the burden of proof at trial, the

movant may merely point to an absence of evidence.” Lindsey v.

Sears Roebuck & Co., 16 F.3d 616, 618 (5th Cir. 1994). When the

movant meets its burden, the burden shifts to the non-movant, who

must show by “competent summary judgment evidence” that there is

a genuine issue of material fact. See Matsushita Elec. Indus. Co.,

Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986); Lindsey, 16

F.3d     at     618.       Conclusory      statements,        speculation,    and

unsubstantiated assertions are not enough for the non-movant party

to   meet     his    or   her   burden.   See   Eaton-Stephens     v.   Grapevine

Colleyville Indep. Sch. Dist., 715 F. App’x 351, 353 (5th Cir.

2017).

       To determine whether there is a genuine issue of material

fact, the court must determine if Plaintiff’s claims are barred

under Heck v. Humphrey, 512 U.S. 477 (1994). If they are, then

summary judgment is appropriate as there are no genuine issues of

                                          3
material fact. In Heck, the Supreme Court held that a prisoner may

not bring a § 1983 suit if judgment in favor of the plaintiff would

“imply the invalidity of his conviction or sentence.” Heck, 512

U.S. at 487. See also Hainze v. Richards, 207 F.3d 795, 798 (5th

Cir. 2000).

     In   order    to   recover    damages   for    allegedly
     unconstitutional conviction or imprisonment, or for
     other harm caused by actions whose unlawfulness would
     render a conviction or sentence invalid, a § 1983
     plaintiff must prove that the conviction or sentence has
     been reversed on direct appeal, expunged by executive
     order, declared invalid by a state tribunal authorized
     to make such determination, or called into question by
     a federal court’s issuance of a writ of habeas corpus.

Heck, 512 U.S. at 486-87.

The Heck court found that this policy avoids duplicate litigation

and conflicting results arising out of the same or identical

transaction. See id. at 484. “The Heck doctrine bars the court

from entertaining a suit for damages under § 1983 where such claims

would   necessarily   undermine   the   validity   of   the   state   court

criminal conviction.” Curran v. Aleshire, 67 F. Supp. 3d 741, 747

(E.D. La. 2014) (citing Buckenberger v. Reed, 342 F. App’x 58, 61

(5th Cir. 2009)). However, a claim would not be barred by Heck if

the facts underlying the state criminal court conviction are

“temporally and conceptually distinct from the excessive force

claim.” Bush v. Strain, 513 F.3d 492, 498 (5th Cir. 2008).

     In Curran, the court found that the plaintiff’s excessive

force claims were not Heck-barred. See Curran, 67 F. Supp. 3d at

                                   4
750. In that case, the plaintiff battered the defendant outside of

the school’s auditorium, which led the defendant to later push the

plaintiff against a wall and place her in handcuffs. Id. at 749.

Then, while the defendant was bringing the plaintiff to another

room, the defendant again pushed the plaintiff against a wall in

the hallway. Id. The defendant argued that Plaintiff’s excessive

force claims were barred under Heck, because such claims would

undermine the validity of her adjudication for battery of a police

officer. See id. at 747. However, the court disagreed and found

that the incidents underlying Plaintiff’s excessive force claims

took place after the battery of the officer. Id. at 750. There was

no evidence that the plaintiff was attempting to flee, evade

arrest, or resist arrest when she was subjected to excessive force.

Id. Because the charged crime, the battery of a police officer,

was over at the time of Defendant’s use of force, the plaintiff

was permitted to bring her excessive force claims. Id.

     On the other hand, in Buckenberger, the court found that

Plaintiff’s excessive force claim was barred not only by Heck, but

also by the Fifth Circuit’s decision in Hudson v. Hughes, 98 F.3d

868 (5th Cir. 1996). See Buckenberger, 342 F. App’x at 64. In

Buckenberger, the plaintiff kicked, spat at, and threatened the

police officer as the officer attempted to place the plaintiff in

handcuffs. Id. at 60. The plaintiff pled guilty to battery;

however, following his conviction, the plaintiff alleged that the

                                5
officer used excessive force in his arrest. Id. The court found

that because self-defense is a justification defense to battery of

an officer, an excessive force claim against the arresting officer,

if proved, would imply the invalidity of the plaintiff’s arrest

and conviction for battery of an officer. Id. (citing Hudson v.

Hughes, 98 F.3d 868, 873 (5th Cir. 1996)). Therefore, the court

dismissed the plaintiff’s excessive force claim as barred by the

court’s holding in Hudson.

     In the present case, Plaintiff was charged with battery upon

a police officer, specifically, Detectives David Lowe and John

Wiebelt, and entered a plea of guilty. See Rec. Docs. 17-5 at 7

and 17-6 at 1. In Plaintiff’s objections to the Magistrate’s Report

and Recommendation, Plaintiff asserts that his guilty plea to

battery of a police officer was in connection with another officer,

and not the named defendants in the present case. See Rec. Doc.

23. However, a review of the state record shows that count 3 of

the bill of information, which charges Plaintiff with battery of

a police officer and to which Plaintiff pled guilty, specifically

names the defendants Detectives Lowe and Wiebelt. See Rec. Docs.

17-5 at 7, 17-6 at 1. Thus, Plaintiff’s assertion is without merit

and contradicted by the state court record.

     In   addition,   like   the   plaintiff   in   Buckenberger,   the

plaintiff in the present case pled guilty to battery of a police

officer. Thus, Plaintiff is barred from seeking damages for alleged

                                   6
excessive force by the same officers against whom Plaintiff pled

guilty to committing battery. In Louisiana, self-defense is a

justification defense to the crime of battery. The defendant, who

is charged with battery, must show that his use of force “was both

reasonable and necessary to prevent a forcible offense against

him.” Hudson v. Hughes, 98 F.3d 868, 873 (5th Cir. 1996) (reversed

on different grounds). Like the court found in Buckenberger, a

self-defense justification to a charge of battery upon a police

officer would potentially undermine the plaintiff’s arrest and

conviction for battery. This is because self-defense raises the

questions of whether the police used reasonable force, the degree

to which the defendant resisted, and whether the defendant was

justified   in   resisting.    See    id.      This       would   undermine   the

defendant’s   convictions     for    battery   of     a    police   officer   and

resisting arrest. However, the plaintiff in the instant case did

not raise the issue of self-defense in the state court proceedings;

he did not argue that Defendants’ use of force was unreasonable

and that his response was justified.

     Lastly, unlike the plaintiff in Curran, Plaintiff does not

present summary judgment type evidence that the excessive force

occurred after the completion of the battery of the officer. The

police reports state that officers restrained Plaintiff as he

resisted arrest and battered the officers. See Rec. Doc. 17-4.

Plaintiff was charged based on those facts with battery of a police

                                      7
officer, and then entered a guilty plea. See Rec. Docs. 17-5, 17-

6. In signing a guilty plea, Plaintiff admitted the charges brought

against him were true. Plaintiff’s conclusory and unsubstantiated

allegations, all in contradiction to his state court plea,          fail

to show that a genuine issue exists as      to   whether   the   alleged

excessive force occurred after his battery of the officers.

     Thus, because Plaintiff has offered no evidence that the facts

surrounding   his   conviction   are   “temporally   and   conceptually

distinct from the excessive force claim,” and that his conviction

has either been reversed or declared invalid, Plaintiff’s claims

are barred under Heck.


     New Orleans, Louisiana, this 13th day of March, 2019.



                                 ___________________________________
                                 SENIOR UNITED STATES DISTRICT JUDGE




                                  8
